The writ of error brings for review judgment awarding peremptory writ of mandamus requiring respondents to levy a tax to produce funds sufficient to pay relator's judgment and to include in the tax levy levy and assessments against all property subject to taxation at the time relator's judgment was entered which was on August 8, 1934.
The sole question involved is whether or not levy can be made against homesteads for the purpose of paying this judgment regardless of the provisions of Section 7, Article X, of the Constitution of Florida.
When the judgment was rendered the judgment creditor was then entitled to have a tax levy made to raise funds to pay the judgment on all taxable property in the county which included homesteads. *Page 144 
This case is ruled by our opinion and judgment in the case of Board of Public Instruction for County of Bay, etc., et al., v. State of Florida ex rel. W.J. Barefoot and Julia Lee Cooey, ______ Fla. ______, 199 So. 760, and on authority of that opinion and judgment the judgment here involved is affirmed.
So ordered.
Affirmed.
BROWN, C. J., WHITFIELD, TERRELL, BUFORD, CHAPMAN, THOMAS and ADAMS, J. J., concur.